I fully concur in the majority's analysis and disposition of appellant's second, third and fourth assignments of error.
I further concur in the majority's disposition of appellant's first assignment of error. I write separately only to voice my disagreement with the majority's conclusion "The trial court did not err in ruling the morning of trial." (Majority Opinion at 4).
I believe the statute requires the ruling to be made at the conclusion, of the "in chambers" hearing held at a minimum of three days prior to trial. I believe the "good cause" language of the statute applies only when the State gives notice of its intent to introduce "other acts" evidence within three days of or during trial.
Nevertheless, I concur in the majority decision to overrule this assignment of error on the basis of lack of a timely objection and lack of a demonstration of prejudice.
                                 ------------------------ JUDGE WILLIAM B. HOFFMAN
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Tuscarawas County, Ohio is affirmed.
--------------------
--------------------
                                    -------------------- JUDGES